Citation Nr: 0119897	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  00-21 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September to December 
1978.

The instant appeal arose from an August 2000 rating decision 
which denied claims for service connection for chronic 
lumbosacral strain with facet joint syndrome, claimed as a 
low back condition, and status post C4 carpectomy and C5-6 
anterior cervical diskectomy with interbody reconstruction 
and segmental instrumentation with Codman plate and traumatic 
arthritis, claimed as neck condition.


REMAND

The appellant contends, in substance, that he was injured in 
service in 1978; therefore, he believes his neck and low back 
problems should be service-connected. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims, as here, filed before the date 
of enactment of the VCAA, and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

This case was denied as not well grounded by the RO.  Because 
of the change in the law brought about by the VCAA, a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC. 16-
92 (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board of Veterans' Appeals 
(Board) has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

The veteran's service medical records show that he was 
assessed with chronic low back pain and postural scoliosis in 
service.  The clinical service medical records also show that 
the veteran reported that a private physician told him two 
years prior to service that he "had a bone disease which 
caused back pain and pain in the [right] leg."  Another 
clinical record noted that his back pain began two years 
earlier when he lifted a 10 gallon can.  The enlistment and 
separation examinations are silent as to complaint, 
treatment, or diagnosis referable to the low back.  In fact, 
during both examinations, he denied recurrent back pain.

Post-service medical records include an April 14, 1986, 
private medical record that noted that the veteran had 
chronic low back pain and a history of a back injury one year 
ago when he had moved a 700 pound saw at work.  It was noted 
that his workplace at that time was Nu Way Manufacturing and 
that he had received treatment, via a worker's compensation 
commission, from Dr. McFadden and Dr. William Brown in 
Corinth.  Because these treatment records are pertinent to at 
least one of the claims on appeal, they should be developed.

In addition, in an April 2001 letter to the Board, the 
veteran reported that he was to have another surgery on his 
neck and back and he indicated that he was being treated by 
Dr. Victor Gray.  The veteran provided Dr. Gray's address.  
Because these treatment records are pertinent to the claims 
on appeal, they should be developed.  In a July 2001 letter, 
the veteran stated that he had been "back to Jackson" since 
the time of treatment records he submitted dated in April and 
May 2001.  These relevant recent treatment records should 
also be developed.

The law provides that a veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, disorders, 
diseases, and injuries noted at the time of his examination, 
acceptance, and enrollment.  38 U.S.C.A. § 1132 (West 1991); 
38 C.F.R. § 3.304(b) (2000).  This is called the presumption 
of soundness.  Further, the Board notes that when a 
preexisting condition is found, the presumption of 
aggravation found in 38 U.S.C.A. § 1153 provides:  "A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease."  
See also 38 C.F.R. § 3.306(a) (2000).  The RO should consider 
the application of the presumption of soundness and the 
presumption of aggravation in the first instance.

The Board notes that a VA medical opinion has not been 
requested in this case.  In light of the service medical 
records which show treatment for back complaints and post-
service evidence of low back problems, the Board finds that a 
VA physician should address whether any currently diagnosed 
low back disorder was incurred in or aggravated by service.  
The appellant is hereby advised that, in the event he fails 
to report for VA examination without good cause, his service 
connection claim with be decided based upon the evidence of 
record.  38 C.F.R. § 3.655 (2000).

The veteran postponed a hearing scheduled before a member of 
the Board sitting in Washington, D.C., in May 2001 for 
medical reasons.  The hearing was rescheduled for July 2001; 
however, the veteran indicated in a July 2001 letter that he 
was still unable to travel to Washington, D.C., for medical 
reasons.  In his July 2001 letter, he asked, essentially, if 
a hearing could be held closer to his home.  The veteran is 
hereby advised that he has the option of appearing at a 
hearing at the RO before RO personnel.  In addition, in lieu 
of a hearing before a member of the Board sitting in 
Washington, D.C. (Central Office hearing), the veteran also 
has the options of:  (1) a hearing at the RO before a Board 
member sitting at the RO (Travel Board hearing), or (2) a 
hearing at the RO before a Board member sitting in 
Washington, D.C., via videoconferencing techniques (Video 
Conference hearing).  The RO should contact the veteran, 
advise him of these additional hearing options, and allow an 
appropriate period of time for response.

Finally, the Board notes that it has accepted the additional 
treatment records, dated in April and May 2001, which the 
veteran submitted to the Board in July 2001.  38 C.F.R. 
§ 20.1304(b) (2000).  However, the veteran did not waive 
referral of the evidence to the RO for review and preparation 
of a supplemental statement of the case (SSOC).  38 C.F.R. 
§ 20.1304(c) (2000).  Thus, the RO should consider this 
evidence. 

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted. Accordingly, 
the case is REMANDED for the following development:

1.  The RO should contact the veteran and 
advise him of his alternative hearing 
options, including appearing at a hearing 
at the RO before RO personnel and/or 
appearing at a Travel Board hearing or a 
Video Conference hearing.  An appropriate 
period of time should be allowed for 
response.  

2.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence pertinent to his claims for 
service connection for low back and neck 
disorders that has not already been made 
part of the record, including treatment 
records, VA and non-VA, and should assist 
him in obtaining such evidence.  In 
particular, the veteran should provide 
adequate identification of:

a.  pre-service treatment for low 
back problems; and

b.  treatment he has received in 
Jackson since May 2001.

The appellant must adequately identify 
the records and provide any necessary 
authorization.  If the RO, after making 
reasonable efforts, is unable to obtain 
any of the adequately identified records 
sought, the RO shall notify the claimant 
that it is unable to obtain those records 
by identifying the records it is unable 
to obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim(s).

3.  The RO should make efforts to obtain 
all records pertaining to the appellant's 
treatment possessed by:

a.  Nu Way Manufacturing and/or the 
applicable Worker's Compensation 
Commission regarding a work-related 
injury in 1985; and

b.  Dr. McFadden and Dr. William 
Brown in Corinth in 1985 following a 
work-related low back injury; and

c.  Dr. Victor Gray, 101 Parkgate 
Drive, Extended, Tupelo, 
Mississippi, 38801.

The appellant must provide the necessary 
authorizations.  If the RO, after making 
reasonable efforts, is unable to obtain 
any of the adequately identified records 
sought, the RO shall notify the claimant 
that it is unable to obtain those records 
by identifying the records it is unable 
to obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim(s).

4.  The veteran should be afforded a VA 
examination to determine the diagnoses 
and etiology of all low back disorders 
that are present.  The claims folder 
should be made available to the physician 
for review.  The physician should express 
an opinion as to each of the following 
questions as to whether it is at least as 
likely as not:

a.  Is it absolutely clear (i.e., 
obvious, manifest, or undebatable) 
that the veteran had a low back 
disorder which pre-existed his entry 
into military service?

b.  If it is absolutely clear that 
the veteran had a low back disorder 
that existed prior to service, it is 
at least as likely as not that the 
disorder underwent a chronic or 
permanent (as opposed to a transient 
or temporary) increase in severity 
during service?

c.  If it is absolutely clear that a 
low back disorder existed prior to 
service, and it is at least as 
likely as not that the disorder 
underwent a chronic or permanent 
increase in severity during service, 
is it absolutely clear (i.e., 
obvious, manifest, or undebatable) 
that the increase in severity during 
service was due to the natural 
progress of the condition, or is it 
at least as likely as not that the 
disorder worsened during service 
beyond the natural progress?

d.  If it is not absolutely clear 
that a low back disorder existed 
prior to service, is it at least as 
likely as not that any currently 
diagnosed low back disorder is 
related to the back problems noted 
in service, including as opposed to 
intercurrent work-related injury in 
1985?

A complete rationale for any opinion 
expressed should be included in the 
examination report.

5.  The RO should review the record and 
ensure that all notification and 
development action required by the VCAA 
is completed with regard to the veteran's 
claims.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

6.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the issues in 
appellate status.  As regards the low 
back claim, the RO should consider the 
application of the presumption of 
soundness and the presumption of 
aggravation.  If either of the benefits 
sought remain denied, the appellant and 
his representative should be furnished an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



